                  Case 21-51013-KBO                Doc 5       Filed 09/13/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 7

BAYOU STEEL BD HOLDINGS, L.L.C., et al.                        Case No. 19-12153 (KBO)

                           Debtors.1                           (Jointly Administered)


GEORGE L. MILLER, in his capacity as Chapter
7 Trustee for the jointly administered bankruptcy
estates of Bayou Steel BD Holdings, L.L.C., et
al.,

                           Plaintiff,                          Adv. Pro. No.: 21-51013 (KBO)

         v.                                                    Re: Adv. D.I. 1 & 2

BLACK DIAMOND CAPITAL
MANAGEMENT, L.L.C.; BDCM
OPPORTUNITY FUND IV, L.P.; BLACK
DIAMOND COMMERCIAL FINANCE, L.L.C.;
SAM FARAHNAK; PHIL
RAYGORODETSKY; ROB ARCHAMBAULT;
TERRY TAFT; and BOB UNFRIED,

                           Defendants.


     ORDER APPROVING STIPULATION FOR EXTENSION OF TIME FOR
 DEFENDANTS ROB ARCHAMBAULT, TERRENCE TAFT, AND ROBERT UNFRIED
                  TO RESPOND TO THE COMPLAINT

         Upon consideration of the Stipulation for Extension of Time for Defendants Rob

Archambault, Terry Taft, and Bob Unfried to Respond to the Complaint (the “Stipulation”),2 and

the Court having determined that good and adequate cause exists for approval of the Stipulation;


1
         The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Bayou Steel BD Holdings, L.L.C. (1984), BD Bayou Steel Investment, LLC (1222), and BD
         LaPlace, LLC (5783).
2
         Undefined terms used herein shall have the meanings ascribed to them in the Stipulation.
               Case 21-51013-KBO          Doc 5       Filed 09/13/21   Page 2 of 2




and the Court having determined that no further or other notice of the Stipulation need be given, it

is hereby ORDERED that:

       1.      The Stipulation is APPROVED.

       2.      The deadline by which the Stipulating Defendants must move, answer, or otherwise

respond to the Complaint shall be extended through and including November 10, 2021.

       3.      This Stipulation is without prejudice to further requests for extensions of the

deadline by which a Stipulating Defendant must move, answer, or otherwise respond to the

Complaint in accordance with the Local Rules of Bankruptcy Practice and Procedure in the

United States Bankruptcy Court for the District of Delaware.

       4.      The Court shall, and hereby does, retain jurisdiction with respect to the

enforcement, implementation, and interpretation of this Stipulation.




   Dated: September 13th, 2021                         KAREN B. OWENS
   Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE



                                                  2
